Citation Nr: 0402663	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  97-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from 1960 to 
1966 and from 1982 until retirement in 1997.  He had inactive 
duty training on May 22, 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant and his 
wife testified before a Hearing Officer at the RO in August 
1997, and during the hearing withdrew his request for a 
hearing before the Board.

When the case was most recently before the Board in October 
2000, the Board determined that the appellant's claim was 
well grounded and then remanded the claim for further 
development.  The case was returned to the Board in December 
2003.  

FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of this appeal have been obtained.

2.  The veteran has additional disability of his left knee as 
a result of injury sustained while on inactive duty training 
on May 22, 1994.


CONCLUSION OF LAW

A pre-existing left knee disability was aggravated by active 
military service.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 
38 C.F.R. §§ 3.1(d), 3.6(a), 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.. Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The liberalizing provisions of the VCAA and some of the 
regulations implementing it are applicable to the present 
appeal.  
The Board has found the evidence and information currently of 
record to be sufficient to substantiate the appellant's 
claim.  Therefore, no further development is required to 
comply with the VCAA or the implementing regulations.

II.  Factual Background

The appellant essentially contends that his left knee 
arthritis was permanently aggravated by inactive duty 
training on May 22, 1994, and service connection is 
warranted.  The appellant has submitted numerous records in 
support of his claim. In the interest of clarity, only the 
salient records will be discussed.

In a letter dated May 25, 1994, from a private physician, Dr. 
G, to the appellant's attorneys regarding an unrelated 
condition, the physician indicated that on examination of the 
appellant on April 28, 1994, the appellant reported taking 
Naprosyn 250 mg for pains in his left knee; being able to 
walk one or two miles slowly on level without stopping; 
serving in the National Guard for about 18 years, with no 
illnesses or injuries; and having a history of 
hospitalization for a fractured left tibia, requiring open 
reduction at Conemaugh Memorial Hospital.  The physician 
reported that the appellant currently had severe arthritis of 
the left knee which apparently would require left knee 
replacement in the near future.  The appellant reported 
working as a plant manager and maintenance man, and having 
the ability to do necessary domestic chores and yard work.  
Physical examination revealed some swelling and limitation of 
motion, pain on motion, and crepitus of the left knee joint. 

May 22, 1994, Conemaugh Memorial Hospital Admission notes 
show hospitalization for a myocardial infarction sustained 
immediately after jogging for twenty minutes on APFT during 
inactive duty training.  The appellant's history was noted to 
be positive for arthritis, status post left knee surgery in 
1979 and treated with Naprosyn as needed.  A May 27, 1994, 
persantine Thallium Stress Test noted that the appellant was 
unable to exercise due to acute arthritis of the left knee, 
and unable to perform a Thallium Stress test because of his 
knee.  The hospital discharge summary for May 22, 1994, to 
June 1, 1994, shows that the appellant developed some 
arthritis of the left knee which consisted of swelling and 
increased warmth, and was started on Naprosyn.  He was seen 
by Dr. Katz for left knee swelling and further evaluation was 
proposed.

An October 1994 Progress Report of Cardiac Rehabilitation 
notes that the appellant started a Phase II Cardio-Pulmonary 
Rehabilitation Program in June 1994, and would progress to 
Phase III.  He was advised to continue with his home 
exercises of walking 3-5 days per week, 30 minutes at target 
heart rate less than 106, as tolerated.  A Lee Hospital 
Cardiolite Stress Test dated in December 1994 showed that the 
appellant was able to walk for a period of 7 minutes and 14 
seconds, and noted the extremities were without edema, and 
pulses intact bilaterally.  The appellant appeared to be 
doing well and was to return for a 6-month follow-up.  It was 
noted that the appellant appeared to be appropriate to 
undergo any indicated surgery for his knee.

A December 1994 letter from a private orthopedist, Dr. M, at 
Western Pennsylvania Orthopedic and Sports Medicine, Inc., 
addressed to the appellant's treating physician, indicates 
that the appellant had been evaluated for severe degenerative 
arthritis of the left knee, had significant deformity, and 
was a candidate for total knee arthroplasty.  Attached 
treatment notes from Dr. M disclose evaluation for severe 
degenerative osteoarthritis of the left knee in December 
1994.  Dr. M. indicated that he had not seen the appellant 
for almost seven years prior.  Findings were of progressive, 
severe, intractable pain and discomfort in the left knee, 
increasing deformity, instability, valgus collapse, limping 
with every step, inflammatory pain at night with extreme 
difficulty going up and down stairs, and getting in and out 
of cars.  The appellant was unable to bend his knee enough to 
get his shoes and socks on and often had to use external 
support in the form of rails or the back of chairs in order 
to ambulate.

Physical examination revealed valgus deformity of greater 
than 15 degrees on weight bearing stance of the left knee.  
There was severe audible palpable patellofemoral and tibial 
femoral crepitus laterally through a range of motion from 10 
to 85 degrees.  He had severe lateral joint line crepitus on 
valgus test, no significant rotatory instability, a very mild 
effusion, small Baker's cyst palpable posteriorly, and severe 
crepitus with pain on manipulation of the knee into varus.  
X-rays showed a failed Stage IV lateral compartment 
degenerative osteoarthritis with severe erosion and advanced 
patellofemoral disease.  The clinical impression was of 
premature advanced multi-compartment degenerative 
osteoarthritis of the left knee primarily involving the 
lateral and patellofemoral compartments.

A DD Form 261 concerning the appellant's injury on May 22, 
1994 indicates that the appellant's knee injury appeared to 
be an aggravation of a previous condition caused by taking 
the APFT.  The army investigator related the appellant's 
statements that his knee had gotten progressively worse since 
getting in the National Guard.  A July 1996 Final Line of 
Duty Determination indicates that the appellant's left knee 
disability existed prior to service but was aggravated in the 
line of duty.  

The report of an August 8, 1996. Medical Board describes the 
appellant's left knee arthritis as a very chronic problem 
beginning more than 10 years ago, probably stemming from 
trauma sustained at a younger age; indicates that the 
appellant was diagnosed with marked degenerative joint 
disease of the left knee in February 1996, and underwent 
total knee replacement.  The diagnosis was significant left 
knee arthritis, status post a total knee replacement in 
February 1996.

An August 1996 letter from Dr. M. indicates that when seen in 
February 1996, the appellant had severe valgus degenerative 
osteoarthritis of his left knee, and underwent left total 
knee arthroplasty with removal of a previously placed 
Steinmann pin in the proximal tibia in February 1996.  The 
orthopedist noted that due to complications, revision and 
reconstructive surgery were in order to improve the 
instability in the left knee.  A June 1997 operative report 
shows revision surgery for failed left knee arthroplasty.  
Numerous records submitted thereafter show continuing 
treatment for the knee and cardiac disabilities.

In August 1997, the appellant testified at a personal hearing 
at the RO before a hearing officer to the effect that he hurt 
his knee playing baseball at a reserve picnic in the 1960s, 
at which time the top of the tibia broke completely off and a 
"stayman pin" [sic] was placed in the knee to stabilize it.  
He asserted that jogging aggravated his left knee on May 22, 
1994, at the same time as the myocardial infarction from 
jogging on the APFT.

Subsequent to the Board's remands, the RO requested and 
obtained additional medical records from 1970, for unrelated 
conditions.  The RO also obtained National Guard service 
personnel records, and post 1997 VA medical records showing 
continuing treatment for the total left knee replacement and 
cardiac disabilities.  Additional Army National Guard medical 
records prior to and after May 22, 1994,were unavailable 
despite RO requests to the ANG and ARPERCEN.

The appellant underwent a VA examination in November 2002.  
He related a prior injury of the left proximal tibia in 1969 
for which he underwent surgery and placement of a Steinman 
pin, and a second surgery to manipulate the knee and increase 
range of motion.  He related being 95 percent functional 
thereafter.  He reenlisted in the National Guard, and was 
able to complete physical training.  After several years, his 
left knee became progressively worse.  As a field wireman he 
was required to lift heavy radios and get in and out of 
tanks, and his left knee would get achy but would not 
interfere with these activities.  He noted increased symptoms 
in the 1990s.  He reported his knee hurting after running, 
climbing poles and jumping off and on tanks, but he was able 
to do so.

He reported knee pain during a two mile straight run on May 
22, 1994, and increased symptoms during hospitalization for a 
myocardial infarction suffered on that date.  He reported 
previous walks and jogs for short distances with left knee 
pain, but no swelling.  The diagnosis was degenerative 
osteoarthritis, status post left knee arthroplasties times 2 
with history of proximal tibia fracture necessitating open 
reduction with insertion of Steinmann pin in 1969.  The 
appellant stated he was on activity restriction after May 
1994, and no further stress was placed on the knee.  The 
examiner deferred medical opinion pending receipt of an 
orthopedic consult by Dr. Katz, reportedly conducted during 
the May 1994 hospitalization.

The appellant underwent a VA examination in June 2003, by a 
different examiner. The examiner indicated that review of the 
claims file revealed a paucity of records describing knee 
problems prior to May 1994.  The examiner related the 
appellant's reports of regularly engaging in the previous 
annual training that the National Guard required, but that a 
2 mile straight run without intermittent rest or walking had 
not been required before May 22, 1994.  The examiner 
reiterated the previous history as laid out in the November 
2002 VA examination report.  The appellant related that 
during his hospitalization for the myocardial infarction on 
May 22, 1994, his left knee would not bear weight and he 
could not ambulate to the door of his room.  He related that 
prior to the injury on May 22, 1994, he had never had such 
swelling, pain, erythema or warmth to the knee, and that Dr. 
Katz stopped by his room, but did not examine his knee.  
After discharge, ambulation increased and improved some, but 
he felt crunching inside his knee like sand, which he had not 
noticed before the run.  Pain, stiffness, and swelling 
subsided in about two months, but his knee did not return to 
the baseline status before the run.  The appellant reported 
there was more limitation of motion.  He asserted that his 
heart problem was not a factor in the limiting of his 
activities, but rather, the knee was.

Noting that Dr. M reported not having seen the appellant for 
seven years prior, the examiner opined that suggested that 
the appellant had not had major functional impairment that 
would have precipitated a visit to the orthopedist in the 
time frame immediately prior to or within the year prior to 
the May 22, 1994, run.  The examiner concluded that the 
appellant's preexisting knee disability increased in severity 
during the period of active duty for training on May 22, 
1994, as stated in the medical history, and that the lack of 
records pertaining to the appellant's knee during 
hospitalization could be explained since at that time, his 
cardiac status was the overwhelming concern, and not his knee 
disability.

The examiner stated it was his impression that the May 22, 
1994, run significantly aggravated a preexisting left knee 
osteoarthritic condition more than might be reasonably 
expected, based upon the history of persistence of symptoms 
after the run, and significant impairment of functional 
status from which the appellant did not recover to baseline 
with the passage of time.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  Active military, naval, and 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In the line of duty means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
appellant's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  A service department finding that injury, disease 
or death occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements of 
laws administered by VA. 38 C.F.R. § 3.1(m).

The appellant's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, the statements and testimony 
must be viewed in conjunction with the entire record in order 
to ascertain their credibility.

The Board notes that since veteran status has not yet been 
established the presumptions afforded veterans are not 
applicable to the appellant's claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

In this case, the service department determined that the 
appellant aggravated his left knee arthritis as a result of 
injury incurred in the line of duty during the period of 
INACDUTRA in MAY 1994.  This line of duty determination is 
binding on VA unless it is patently inconsistent with the 
requirements of laws administered by VA. 38 C.F.R. § 3.1(m).  
There is no indication that the injury resulted from the 
appellant's own willful misconduct or his abuse of alcohol or 
drugs.  Therefore, the Board has no reason to dispute the 
service department's determination that the injury was 
incurred in the line of duty.

The Board observes that in March 1994, the private physician 
indicated that the appellant expected to undergo total knee 
replacement in the near future due to severe arthritis of the 
left knee, and described symptoms of swelling, limitation of 
motion, pain on motion and crepitus of the left knee.  
However, the physician also reported that the appellant was 
able to walk two miles without stopping, drove an automobile, 
and was in the ANG for 18 years with no illnesses or injuries 
at that time.  

The record demonstrates that the veteran developed increased 
left knee symptoms coincident to the extended run while on 
INACDUTRA in May 1994.  In addition, an increase in symptoms 
was also demonstrated in December 1994 when the veteran was 
noted to have advanced and severe, intractable pain and 
discomfort in the left knee, increasing deformity, 
instability, valgus collapse, limping with every step, 
inflammatory pain at night with extreme difficulty going up 
and down stairs, and getting in and out of cars, and an 
inability to bend the knee enough to get his shoes and socks 
on.  Moreover, a VA examiner, who reviewed the claims folder 
and the history provided by the veteran, concluded that the 
veteran's pre-existing left knee disability was aggravated by 
left knee trauma coincident to the extended run on INACDUTRA.  
There is no conflicting medical opinion of record.  
Accordingly, the Board concludes that service connection is 
warranted for the increase in left knee disability resulting 
from injury incurred during INACDUTRA in May 1994.


ORDER

Service connection for a left knee disability is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



